DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 11/01/2021 has been received and considered. Claims 20-37 are presented for examination.

Claim Objections 
Claim 20, line(s) 15 refer to the term “the simulation”, it would be better as “the cache simulation” to avoid any possible antecedent issues. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 24 recites the limitation "the corrected cache hit ratios" in line(s) 2-3. There is insufficient antecedent basis for this limitation in the claim. Parent claim calls for “correcting, by the simulation engine, the cache hit ratio of the set of sampled addresses”, i.e. a singular "ratio of the set of sampled addresses” and not “the corrected cache hit ratios". The recitation of “the corrected cache hit ratios” is unclear because it is uncertain which "ratios" were intended.
As to claim 33, it is objected for the same deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 20, 24, 28, 29, 33, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carl A Waldspurger, (Waldspurger hereinafter), U.S. Patent 9405686 (see PTO-892 Notice of Reference Cited of parent application dated 12/27/2019), taken in view of Carl A Waldspurger, (Waldspurger(1) hereinafter), U.S. Patent 9418020 (see PTO-892 Notice of Reference Cited of parent application dated 12/27/2019) and further in view of David J. Agans, (Agans hereinafter), U.S. Patent 10101917.
As to claim 20, Waldspurger discloses a non-transitory tangible computer readable storage medium having stored thereon a computer program for implementing a method (see col. 9, lines 39-48) of cache hit ratio simulation (see "simulate… cache… using a simulated hit ratio" in col. 12, lines 31-35) using a partial data set, the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of: determining a set of sampled addresses, the set of sampled addresses  (see "Using spatial sampling, some… subset of the addressable memory space is traced and checked for cache hits and misses" in col. 4, lines 22-25); implementing (see implement(ed) the simulated cache in col. 12, lines 9-20), by a simulation (see "simulate… cache… using a simulated hit ratio" in col. 12, lines 31-35) using only the set of sampled addresses, the simulation (see "LRU-based stack algorithm… to implement the simulated cache… to determine hit/miss for all cache allocation" in col. 12, lines 9-16) being also used by a cache manager (see "cache manager" in col. 11, lines 19-23) to place a portion of the addresses of the storage system into cache during a runtime operation (see "runtime" as "real-time", "real-time, dynamic cache allocation adjustments" in col. 9, lines 14-20); determining a quantity of memory access operations to frequently accessed addresses in the set of sampled addresses (see "track… cache distribution… sample address ranges that are more frequently accessed" in col. 15, lines 27-33); and correcting, by the simulation (see "correcting" as "adjust", 'There are different ways to simulate a cache, which also leads to different ways to "adjust" the size of the simulated cache' in col. 11, lines 24-27)…
While Waldspurger discloses correcting the cache hit ratio of the sampled addresses on the simulation, Waldspurger fails to disclose based on the quantity of memory access operations to the frequently accessed addresses in the set of sampled addresses.
Waldspurger(1) discloses (see "correction… based on the difference between any predetermined statistic computed over the complete trace, and the same statistic computed over the sampled subset" in col. 13, lines 57-60) based on the quantity of memory access operations (see '"trace" is any stream containing identifiers for memory/storage locations that may be cached. The "location" L may be a location such as an address, or block number, or any other identifier used to designate a corresponding portion of system memory, or disk storage, or some other I/O device (for example, onboard memory of a video card, or an address to a data buffer, etc.), or any other form of device, physical or virtual, whose identifier is used to create cache entries' in col. 3, lines 42-50) to the frequently accessed addresses in the set of sampled addresses (see "correction… based on the difference between any predetermined statistic computed over the complete trace, and the same statistic computed over the sampled subset… modification is… done to the lowest bucket, since most of the error is in either over- or undersampling those blocks that are most frequently accessed (and so have the smallest reuse-distances)" in col. 13, lines 57-67).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Waldspurger(1) with Waldspurger, because Waldspurger(1) points out that SHARDS provides a new hash-based spatial sampling technique and related system implementation for reuse-distance analysis that computes approximate miss ratio curves accurately using only modest computational resources. The approach may also be used to compute miss rate curves as well. The approach is in many common circumstances so lightweight–operating in constant space, and typically requiring several orders of magnitude less processing than conventional algorithms–that online MRC construction becomes practical. Furthermore, SHARDS enables offline analysis for long traces that, due to memory constraints, could not be realistically accomplished using exact techniques (see col. 24, lines 29-42), and as a result, Waldspurger(1) reports that experimental evaluation of SHARDS has demonstrated its accuracy, robustness, and performance advantages, over a large collection of I/O traces from real-world production storage systems. Quantitative results show that, for most workloads, an approximate sampled MRC that differs only slightly from an exact MRC can be constructed in as little as 1 MB of memory. Performance analysis highlights dramatic reductions in resource 
While Waldspurger and Waldspurger(1) disclose a cache management algorithm, Waldspurger and Waldspurger(1) fail to disclose a simulation engine and wherein the cache management algorithm is configured to pre-fetch addresses to the cache in connection with sequential memory access operations and is not configured to pre-fetch addresses to the cache in connection with memory access operations to non-sequential memory addresses.
Agans discloses a simulation engine (see "cache decision engines each simulating data caching" in col. 1, lines 57-59) and wherein the cache management algorithm is configured to pre-fetch addresses to the cache in connection with sequential memory access operations (see “data prefetching… in response to detection of sequential read patterns. A sequential read pattern… detected, for example, when multiple consecutive read operations result in sequentially reading a set of logically contiguous data… Upon receiving the second read operation, a sequential read pattern… detected. Prefetching… performed in response to detecting a sequential read pattern since it is likely that such sequential pattern of reading data may continue in subsequent not yet received read operations” in col. 16, lines 52-64; "The prefetched data may be the next logically sequential data in the detected sequential read pattern (e.g., next logically contiguous data in accordance with the logical addresses or offsets of the LUN)" in col. 17, lines 14-17) and is not configured to pre-fetch addresses to the cache in connection with memory access operations to non-sequential memory addresses (see different I/O access patterns… different customized caching techniques at different times for the… I/O access patterns at different times, "applications may be different types of applications having… different I/O access patterns… have the CDE use different customized caching techniques at different times for the… I/O access patterns at different times" in col. 12, lines 44-58).

Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Agans with Waldspurger and Waldspurger(1), because Agans points out that cache decision engine (CDE) parameters may identify that the CDE is customized for a workload or I/O access pattern that is primarily sequential reads and therefore the CDE may use caching techniques whereby sequential read data may be evicted from cache any time after being returned to host, where the CDE may perform aggressive prefetching once a sequential read pattern is detected (see col. 15, lines 57-63), and as a result, Agans reports that the cache may be prepopulated with prefetched data (next expected sequential data in the detected pattern) prior to actually receiving the subsequent read request for the prefetched data in order to increase performance and reduce the response time for servicing requests (see col. 17, lines 5-10).
As to claim 29, Waldspurger discloses a storage environment, comprising: a cache; a storage system (see col. 9, lines 39-48); and a cache manager (see "cache manager" in col. 11, lines 19-23), the cache manager using a cache management algorithm (see "LRU-based stack algorithm… to implement the simulated cache… to determine hit/miss for all cache allocation" in col. 12, lines 9-16) to place a portion of the addresses of the storage system into cache during a runtime operation (see "runtime" as "real-time", "real-time, dynamic cache allocation adjustments" in col. 9, lines 14-20); and a simulation (see "simulate… cache… using a simulated hit ratio" in col. 12, lines 31-35) implementing control logic (see "CUC results are… passed to the cache manager 410, which then may then adjust… under operator control… current cache allocations" in col. 11, lines 19-22), which when executed on a processor, cause the processor to implement (see implement(ed) the simulated cache in col. 12, lines 9-20) a method of cache hit ratio simulation (see "simulate… cache… using a simulated hit ratio" in col. 12, lines 31-35) using a portion of  (see "Using spatial sampling, some… subset of the addressable memory space is traced and checked for cache hits and misses" in col. 4, lines 22-25); using, by the simulation  (see "LRU-based stack algorithm… to implement the simulated cache… to determine hit/miss for all cache allocation" in col. 12, lines 9-16); determining a quantity of memory access operations to frequently accessed addresses in the set of sampled addresses (see "track… cache distribution… sample address ranges that are more frequently accessed" in col. 15, lines 27-33); correcting, by the simulation (see "correcting" as "adjust", 'There are different ways to simulate a cache, which also leads to different ways to "adjust" the size of the simulated cache' in col. 11, lines 24-27)...
While Waldspurger discloses correcting the cache hit ratio of the sampled addresses, Waldspurger fails to disclose based on the quantity of memory access operations to the frequently accessed addresses in the set of sampled addresses.
Waldspurger(1) discloses (see "correction… based on the difference between any predetermined statistic computed over the complete trace, and the same statistic computed over the sampled subset" in col. 13, lines 57-60) based on the quantity of memory access operations (see '"trace" is any stream containing identifiers for memory/storage locations that may be cached. The "location" L may be a location such as an address, or block number, or any other identifier used to designate a corresponding portion of system memory, or disk storage, or some other I/O device (for example, onboard memory of a video card, or an address to a data buffer, etc.), or any other form of device, physical or virtual, whose identifier is used to create cache entries' in col. 3, lines 42-50) to the frequently accessed addresses in (see "correction… based on the difference between any predetermined statistic computed over the complete trace, and the same statistic computed over the sampled subset… modification is… done to the lowest bucket, since most of the error is in either over- or undersampling those blocks that are most frequently accessed (and so have the smallest reuse-distances)" in col. 13, lines 57-67).
While Waldspurger and Waldspurger(1) disclose a cache management algorithm, Waldspurger and Waldspurger(1) fail to disclose a simulation engine and wherein the cache management algorithm is configured to pre-fetch addresses to the cache in connection with sequential memory access operations and is not configured to pre-fetch addresses to the cache in connection with memory access operations to non-sequential memory addresses.
Agans discloses a simulation engine (see "cache decision engines each simulating data caching" in col. 1, lines 57-59) and wherein the cache management algorithm is configured to pre-fetch addresses to the cache in connection with sequential memory access operations (see “data prefetching… in response to detection of sequential read patterns. A sequential read pattern… detected, for example, when multiple consecutive read operations result in sequentially reading a set of logically contiguous data… Upon receiving the second read operation, a sequential read pattern… detected. Prefetching… performed in response to detecting a sequential read pattern since it is likely that such sequential pattern of reading data may continue in subsequent not yet received read operations” in col. 16, lines 52-64; "The prefetched data may be the next logically sequential data in the detected sequential read pattern (e.g., next logically contiguous data in accordance with the logical addresses or offsets of the LUN)" in col. 17, lines 14-17) and is not configured to pre-fetch addresses to the cache in connection with memory access operations to non-sequential memory addresses (see different I/O access patterns… different customized caching techniques at different times for the… I/O access patterns at different times, "applications may be different types of applications having… different I/O access patterns… have the CDE use different customized caching techniques at different times for the… I/O access patterns at different times" in col. 12, lines 44-58).
As to claims 24 and 33, Waldspurger discloses adjusting cache size allocations based on the corrected cache hit ratios from the simulation  (see 'There are different ways to simulate a cache, which also leads to different ways to "adjust" the size of the simulated cache' in col. 11, lines 24-38). Agans discloses a simulation engine (see "cache decision engines each simulating data caching" in col. 1, lines 57-59).
As to claims 28 and 37, Waldspurger discloses wherein the subset of all addresses is between 0.1 % and 2% of all addresses of the storage system (see "divide the set of sampled elements into subsets… have bands… as a function of widths (for example… 0.1-1%" in col. 22, lines 56-62).

Claims 21-23 and 30-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Waldspurger taken in view of Waldspurger(1) further in view of Agans as applied to claims 20 and 29 above, and further in view of Kim et al., (Kim hereinafter), A low-overhead high-performance unified buffer management scheme that exploits sequential and looping references (see PTO-892 Notice of Reference Cited of parent application dated 12/27/2019).
As to claims 21 and 30, while Waldspurger, Waldspurger(1), and Agans disclose a cache management algorithm, Waldspurger, Waldspurger(1), and Agans fail to disclose wherein the step of correcting comprises maintaining a sequential table containing sequential information for at least some of the sampled addresses.
Kim discloses wherein the step of correcting comprises maintaining a sequential table containing sequential information for at least some of the sampled addresses (see "table keeps information for sequences of consecutive block references… and is updated whenever a block reference occurs. In most UNIX file systems… Figure 4 shows an example of sequential and looping references, and the data structure that is used to maintain information for these references" in page 5, col. 1).
Waldspurger, Waldspurger(1), Agans, and Kim are analogous art because they are related to cache simulation.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Kim with Waldspurger, Waldspurger(1), and Agans, because Kim proposes the Unified Buffer Management (UBM) scheme, which automatically detects sequential and looping references and stores the detected blocks in separate partitions of the buffer cache (see page 15, col. 2, 2nd paragraph), and as a result, Kim reports that both simulation and implementation results show that the UBM scheme accurately detects almost all the sequential and looping references, and Kim shows substantial performance improvements increasing the buffer hit ratio by up to 57.7% (with an average increase of 29.2%) and reducing, in an actual implementation in the FreeBSD operating system, the elapsed time by up to 67.2% (with an average of 28.7%) compared to the LRU scheme, for the workloads he considered (see page 15, next to last paragraph).
As to claims 22 and 31, Kim discloses checking the sequential table, for each memory access operation, to determine if the memory access operation is a sequential memory access operation (see "UBM scheme automatically detects sequential… references" in page 4, col. 2).
As to claims 23 and 32, Kim discloses wherein purging addresses from the sequential table after a timeout threshold (see "timeout" as "early and late" times, "early and late eviction points from which a block is replaced, have to be set" in page 9, col. 2, 1st paragraph).

Claims 25-27 and 34-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Waldspurger taken in view of Waldspurger(1) further in view of Agans as applied to claims 20  above, and further in view of John Alan Bivens, (Bivens hereinafter), U.S. Patent 8527704 (see PTO-892 Notice of Reference Cited of parent application dated 12/27/2019).
As to claims 25 and 34, while Waldspurger, Waldspurger(1), and Agans disclose determining a set of sampled addresses; Waldspurger, Waldspurger(1), and Agans fail to disclose periodically determining a new set of sampled addresses, and using the new set of sampled addresses for a simulation iteration interval.
Bivens discloses periodically determining a new set of sampled addresses (see 'By pre-processing the received probe addresses to select only a sub-set of all possible addresses, a "Set Sampling" mechanism is also implemented' in col. 7, line 67 to col. 8, line 2), and using the new set of sampled addresses for a simulation iteration interval (see "periodically… iteration interval" as "4 FPGA clock cycles", "… probe packets arrive at the FPGA every 4 FPGA clock cycles; therefore, updates to the simulated cache directory are completed in 4 cycles as well" in col. 7, lines 56-58).
Waldspurger, Waldspurger(1), Agans, and Bivens are analogous art because they are related to cache simulation.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Bivens with Waldspurger, Waldspurger(1), and Agans, because Bivens discloses performance models that provide explicit dependence of memory and application performance on memory configuration, the models use empirical data to obtain a probability distribution for different metrics describing cache dynamics (see col. 4, lines 49-58), and as a result, Bivens reports the following improvement over his prior art: a model based optimal configuration of memory parameters for a system with a target set of applications and application workload, which is a more efficient system performance compared to rule of thumb type approaches (see col. 4, lines 58-63).
As to claims 26 and 35, Bivens discloses periodically receiving updated actual cache size and actual hit ratio information of the storage system (see "periodically" as "every 4 FPGA clock cycles", 'probe address is used to access a simulated cache directory, where the active cache tags are maintained. The condition of "cache hit" or "cache miss"… obtained. An additional storage element is also attached to each of the cache directory entries, to gather additional information or statistics for each directory entry… a variety of cache configurations… implemented for… different total cache sizes… probe packets arrive at the FPGA every 4 FPGA clock cycles; therefore, updates to the simulated cache directory are completed in 4 cycles as well' in col. 7, lines 44-58).
As to claims 27 and 36, Bivens discloses wherein periodically receiving updated actual cache size and actual hit ratio information of the storage system occurs multiple times within the simulation iteration interval to obtain snapshots during the simulation iteration interval (see "periodically" as "every 4 FPGA clock cycles", 'probe address is used to access a simulated cache directory, where the active cache tags are maintained. The condition of "cache hit" or "cache miss"… obtained. An additional storage element is also attached to each of the cache directory entries, to gather additional information or statistics for each directory entry… a variety of cache configurations… implemented for… different total cache sizes… probe packets arrive at the FPGA every 4 FPGA clock cycles; therefore, updates to the simulated cache directory are completed in 4 cycles as well… a "Set Sampling" mechanism is also implemented” in col. 7, line 44 to col. 8, line 2), and wherein at least a subset of the snapshots are averaged over time (see "metrics quantifying average performance of the cache" in col. 5, line 67 to col. 6, line 10).

Response to Arguments
Regarding the Specification objections, the amendment corrected all deficiencies and Applicant's arguments have been considered and the objections are withdrawn.
Regarding the drawing objections, the amendment corrected all deficiencies and the objections are withdrawn.

Regarding the rejections under 112, deficiencies remain.
Applicant argues, (see page 5, 1st paragraph to page 8, 2nd paragraph):
‘… Agans teaches the use of multiple Cache Decision Engines (CDEs) to execute different caching algorithms or techniques (Agans at Col. 12, line 64-Col. 13, line 10). However, Agans does this by causing each CDE to process each IO operation on its own complete data set. Agans does not teach or suggest how to use a simulation engine to simulate a cache management algorithm that is configured to pre-fetch addresses to the cache in connection with sequential memory access operations, and is not configured to pre-fetch addresses to the cache in connection with memory access operations to non-sequential memory addresses, using a partial data set…
… the fact that Agans had previously simulated a cache management algorithms that were configured to pre-fetch addresses to the cache in connection with sequential memory access operations using a complete data set, does not mean that it would have been obvious to do so using Waldspurger's partial data set…
… Waldspurger '020 only looks at the reuse distance associated with address 11, e.g. how many operations have occurred since the last time address 11 was accessed. Agans uses a complete data set, so Agans likewise doesn't focus on how to determine whether a read is sequential, because it is readily apparent which reads are sequential if the simulation is based on a full data set’

Agans discloses “data prefetching… in response to detection of sequential read patterns. A sequential read pattern… detected, for example, when multiple consecutive read operations result in sequentially reading a set of logically contiguous data… Upon receiving the second read operation, a sequential read pattern… detected. Prefetching… performed in response to detecting a sequential read pattern since it is likely that such sequential pattern of reading data may continue in subsequent not yet received read operations” (see col. 16, lines 52-64) and "The prefetched data may be the next logically sequential data in the detected sequential read pattern (e.g., next logically contiguous data in accordance with the logical addresses or offsets of the LUN)" (see col. 17, lines 14-17).

Examiner's response: Applicant's argument is not persuasive, because in Agans, "A sequential read pattern… detected, for example, when multiple consecutive read operations result in sequentially reading a set of logically contiguous data", wherein a "sequential read pattern (e.g., next logically contiguous data in accordance with the logical addresses or offsets of the LUN)", is a subset and not "its own complete data set", as argued.
Applicant further argues, (see page 8, next to last paragraph to page 9, next to 3rd paragraph):
‘… simulations used by Agans each maintained its own set of cache metadata and simulated data caching using that full set of metadata. There is no expectation that this would be possible to implement similar cache simulations using a partial data set. Thus, even though Waldspurger disclosed ways to model cache behavior based on particular cache eviction policies using a partial data set, a person of ordinary skill in the art would not have found it obvious to extend the use of a partial data set to simulate a cache hit ratio simulation, when the cache management algorithm is configured to pre-fetch addresses to the cache in connection with sequential memory access operations, and to not not configured to pre-fetch addresses to the cache in connection with memory access operations to non-sequential memory addresses, using a partial data set…’

Examiner's response: Applicant's argument is not persuasive, because Examiner elaborated a motivation for combining the references and not a motivation for combining the references to come up with the invention. The Examiner has applied art in accordance with the guidance set forth in MPEP § 706.02(j) "35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references". The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, it is the Examiner's position that the cited references teach the claims, and the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		1/27/2022Primary Examiner, Art Unit 2146